     Case 1:13-cr-00053-NONE-BAM Document 82 Filed 02/09/21 Page 1 of 1


1    Carolyn D. Phillips, #103045
     Attorney-At-Law
2    P.O. Box 5622
     Fresno, California 93755-5722
3    Telephone: (559)248-9833
     Facsimile: (559) 248-9820
4    Attorney for Defendant CRISTIAN BARRAJAS-MAGALLON

                             IN THE UNITED STATES DISTRICT COURT
5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7
     UNITED STATES OF AMERICA,                    Case No. 1:13-cr-53 AWI
8
            Plaintiff,                            ORDER FOR IMMEDIATE RELEASE FROM
9                                                 DETENTION
            v.
10
     CRISTIAN BARRAJAS-MAGALLON,
11
            Defendant.
12   _________________________________
                    TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, MAGISTRATE
13
     JUDGE SHEILA K. OBERTO AND LAURA JEAN BERGER, ASSISTANT UNITED STATES
14

15   ATTORNEY:

16         Pursuant to the Court Order of February 8, 2021, the defendant CRISTIAN

17   BARRAJAS-MAGALLON, is to be immediately released from custody in the Fresno

18   County Jail, pending the resolution of the matter currently pending before this court,

19   violation of the terms and conditions of supervised released, and to appear for hearing

20   February 17, 2021, at 2 p.m.
21
        IT IS SO ORDERED.
22
        Dated:    February 9, 2021                          /s/   Sheila K. Oberto            .
23                                                UNITED STATES MAGISTRATE JUDGE

                                                                                                  1
